 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDProductionWorkers Unionof Chicago and Vicinity,Local 707;The National ProductionWorkersUnionandCheckerTaxi Company,Inc.andYellow CabCompany Inc.Cases 13-CC-1159and 13-CC-116026 March 1987SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, STEPHENS,AND CRACRAFTOn 14 December 1984 the National Labor Rela-tionsBoard issued a Decision and Order in thisproceeding' in which it found that the Respond-ents violated Section 8(b)(4)(i) and (ii)(B) of theAct by picketing on behalf of independent contrac-tor taxicab drivers who had a dispute with theCharging Parties over the terms of their leases. Ona petition for review and a cross-application for en-forcement of the Board's Order, the United StatesCourt of Appeals for the District of Columbia Cir-cuit on 13 June 1986 vacated the Board's Orderand remanded the case to the Board for furtherproceedings consistent with the court's opinion.2The Board thereafter accepted the court'sremand and notified the parties that they could filestatements of position. The General Counsel andthe Respondents have filed statements of position.We have carefully reviewed the record in thiscase, as well as the statements of position, and, forthe reasons discussed below, we have decided tooverrule our prior decision in this case and dismissthe complaint. Specifically,we agree with thecourt's finding that the picketed companies werenot neutral parties to the dispute and therefore theRespondents' picketing was primary activity whichdoes not fall within the proscriptions of Section8(b)(4).The relevant facts, which are not in dispute, areas follows. Checker Taxi Company and YellowCab Company own about 80 percent of the li-censed taxicabs in Chicago. Each Company oper-ates both "lease" cabs driven by independent con-tractors (LCDs)3 and "commission" cabs driven byunion-represented employees.4 Both Companies op-erate many more lease cabs than commission cabs.5The LCDs lease the cabs for periods ranging fromhalf a day to 1 week, with daily leases being thegeneral practice. Six of Yellow's seven garagesi 273 NLRB 1178 (1984).2 793 F 2d 323 (D.C. Cir. 1986)aThe lease cab drivers' status as independent contractors was deter-mined inSeafarers Local 777 vNLRB,603 F 2d 862 (D.C. Cir. 1978).4 The commission drivers are represented by Seafarers Local 777.5At the time of the hearing, only 340 of Yellow's 2166 cabs and 200 ofChecker's 1500 cabs were operated by commission drivers.house only lease cabs; the remaining garage housescabs operated by commission drivers. Similarly,Checker maintains four garages, with cabs operatedexclusively by LCDs and one garage with cabs op-erated by both LCDs and commission employees.By 1980 the LCDs had become increasingly dis-satisfiedwith the terms of their leases and began toband together to deal collectively with the Compa-nies under the leadership of an LCD, the ReverendJoseph McAfee. In early July 1980 McAfee con-sulted with officials of the Respondents, and by theend of the month the Respondents created the"Leased Taxicab Drivers Division" within their or-ganizations.McAfee had enlisted about 1200 of theCompanies' approximately 3126 LCDs in his effort,and the Respondents began signing up the LCDsand collecting initiation fees and dues. On 8 August1980 the Respondents requested the Companies torecognize and bargain with them on behalf of theLCDs, but the Companies refused to do so.On 12 August 1980 the Respondents and someLCDs began picketing and handbilling at the Com-panies' garages. Except for one brief incident onthe first morning of the picketing, the Respondentsand LCDs confined their picketing to garages thathoused only cabs operated by LCDs.6 The variouspicket signs read: "Please do not lease a cab untilan agreement is signed regarding your workingconditions";"LeaseCabs on Strike ProductionWorkers Union Local 707"; and "Lease Cab 707Drivers 707 on Strike Yellow & Checker Taxi CabCompany." The picketing was effective in reducingthe number of cabs leased by the LCDs from theCompanies, and during the picketing some of theCompanies' suppliers refused to make deliveries.There is no evidence that any customer declined touse the Companies' cabs during the picketing.In its prior decision in this case, the Board ob-served that in enacting Section 8(b)(4), Congresshad the dual objectives "of preserving the right oflabor organizations to bring pressure to bear on of-fending employers in primary labor disputes and ofshielding unoffending employers and others frompressures in controversies not their own," quotingfromNLRB v. Denver Building Trades Council,341U.S. 675, 692 (1951). The Board held that since theLCDs were independent contractors, the Respond-ents' efforts on their behalf fell neither within "therights of labor to organize to better its conditions"7BOn that first morning the Respondents established a picket line atYellow's garage which houses only employee-operated cabs. Within 30minutes, a Seafarers Local 777 official went to the garage and advisedthe Respondents that no lease cabs were operated out of that garage. TheRespondents promptly removed their pickets and never resumed picket-mg at that location. We shall discuss this incident below.7Allen Bradley Co. v. Electrical Workers IBEW Local 3,325 U.S. 797,806 (1945), quoted inNLRB v International Rice MillingCo, 341 U.S.665 fn. 7 (1951).283 NLRB No. 56 PRODUCTION WORKERS LOCAL.707 (CHECKER TAXI)nor "the right of labor organizations to bring pres-sureto bear on offending employers in primarylabor disputes. 118Further, the Boardfound no evidence that Con-gress intendedthat picketingon behalf of inde-pendent contractorsis to be consideredwithin, theproviso to Section8(b)(4) protecting primary activ-ity.Accordingly,the Board found that the Re-spondents` "goal, that of causing the interruption ofleases between the [cab companies]and the LCDs,in the absence of a primary labor dispute, wasclearly within the scope of the broad proscriptionof Section 8(b)(4)(ii)(B)."9 273 NLRB at 1181.In addition,the Board concluded that the Re-spondents'brief picketing at Yellow's garage hous-ing cabs used onlyby commissiondrivers violatedSection 8(b)(4)(i)(B).The Board stated that therewas no evidence that the Respondents could nothave learned that no LCDs used the garage beforecommencing their picketing.Contraryto the Board,theD.C. Circuit heldthatSection 8(b)(4) does not prohibit union in-volvement in all picketingby or onbehalf of inde-pendent contractors.Instead,the court assertedthatSection 8(b)(4) bars only"`secondary activity':union attempts to involve neutral third parties indisputes not their own."10 The court determinedthat the picketing at the LCD garages was not un-lawful because it was directed against only the cabcompanies,who were not neutral parties, butratherwere"directly and intimately involved inthe underlying dispute."Thus, the court decidedthatCongress intended"primaryactivity" to in-cludeallpicketingagainstnonneutralparties,whether byindependent contractors or by anyoneelse.The court emphasized that a neutral is a thirdparty "wholly unconcerned" in a disputebetweentwo other parties, and that "Yellow and Checkerare not at all neutral in this sense;the LCD's dis-pute over contract terms lies precisely and onlywith the cab companies."Accordingly,the courtremanded the case to the Board for application ofthe correct standard,i.e., that Section 8(b)(4) pro-scribes only picketing'against neutral parties."'sDenver BuildingTrades,supra at 692.As a threshold matter, the Board hadreversedan administrative lawjudge's finding that the Board lacked subject matter jurisdiction becausethe case did notinvolve statutoryemployees.The Board stated that itwas well establishedthat statutorylabor organizations,such as the Re-spondents,are subject to the proscriptions of Sec. 8(b)(4) "whether ornot their activities concern statutory employees."The D.C.Circuitupheld this aspect of the Board's decision.10 793 F.2d at 327.11 In viewof the remand on this ground,the court found it unneces-sary to address the Board's fording that the one-time picketing at Yel-low's commission drivers' garage violated Sec. 8(bX4)(i)(B).The court,however,noted a reservation about the Board's conclusion that the pick-eting at that garage was an attempt to cause the commission drivers tostop work. See infra.341We now agree withthe court'sfindings thatpicketingagainst aneutral party is a necessarypredicate to finding a violation of Section 8(b)(4)and that in this case there were no neutral partiessubjected to picketing. Although the picket signsappealed to LCDs to cease doing business with theCompanies, the picketing was directed against theCompanies,whichwere the only parties withwhom the Respondents had a dispute. The picket-ing occurredonly at thecab companies'premises,and the picketing concerned only the Respondents'dispute with the Companies.The Respondents didnot appeal to potential customersof the LCDs orto customers or employees of other persons whodo business with the Companies.In this regard, wenote that we are constrainedto acceptthe court'sfactual finding that the LCDs were essentially amonolithic group united in a disputewith the Com-panies and uniform in their definition of theirmutual self-interest.12That the dispute here did not concern statutoryemployees is not determinativeof whether thepicketingwas primary or secondary activity.Rather, the key factor is whether the picketing wasapplied against a neutral party that Section8(b)(4)is intended to insulate from labor disputes. Thus,the Board's priordecision erred by focusing exclu-sively on the status of the LCDs as nonemployees,and disregarding the nonneutral status of the cabcompanies. In this respect,we conclude that thefollowing statement by the SupremeCourt inInter-national Rice Milling,supra, is applicable here:By § 13, Congress has made it clear that §8(b)(4), and all other partsof the Act whichotherwisemight be read so as to interfere .with,impede or diminish the union's tradition-al right to strike,may be so read only if suchinterference,impediment or diminution is "spe-cifically provided for" in theAct. . . . Nosuch specific provision in § 8(b)(4) reaches theincident here.13As the Respondents picketed no neutral party inthis case, we find that the picketing was primaryactivity.Accordingly, we overrule our prior deci-sion and find that the Respondents'picketing at theLCD garages did not violate Section 8(b)(4)(ii)(B).We also reverse our previous finding and dismissthe 8(b)(4)(i)(B)allegation concerning the Respond-12Thefinding that all theLCDs sharedthe same interests distin-guishes this case from prior cases in which the Board has found unlawfulpicketing and other pressure directed against neutral independent con-tractors,rather than engaged in on their behalf. See, e.g.,Teamsters Local814 (Santini Bros),208 NLRB184 (1974),enfd.546 F.2d989 (D.C.Cir.1976),cert. denied434 U.S. 818 (1977);Musical Artists(Washington Schoolof Ballet),157 NLRB 735 (1966).13 341 U.S. at 673. 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDelits'picketing of the Yellow garage housing onlystances,we are not persuaded that the Generalcabs operated by the commission drivers.As notedCounsel has shown that this picketing had the nec-earlier, this conduct occurred on the first morningessary forbidden secondary object.14of the picketing,lasted for at most 30 minutes, andceased as soon as the pickets were informed thatORDERno LCDs were present. Thus, the record indicatesThe complaint is dismissed.that the employee garage was picketed only be-cause the Respondents mistakenly believed'that14SeeTeamsters Local 100 (Norfolk&Western Railway),197 NLRBLCDsalsousedthatgarage.In these circum-706 (1971).